Citation Nr: 0202278	
Decision Date: 03/11/02    Archive Date: 03/15/02

DOCKET NO.  01-01 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1942 to January 1946.  
He died in January 1973.

In February 1973 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, determined that 
the cause of the veteran's death was not related to service.  
That determination was made in response to the claim of the 
veteran's surviving spouse for Dependency and Indemnity 
Compensation benefits.  The surviving spouse was notified of 
the determination and did not appeal, and the February 1973 
decision is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§ 19.118 (1972).  The surviving spouse was, however, awarded 
death pension benefits.

The surviving spouse was found to be incompetent in January 
1994, and the appellant, her daughter, was appointed as her 
custodian.  In November 1998 the appellant, on behalf of the 
surviving spouse, again claimed entitlement to service 
connection for the cause of the veteran's death for the 
purpose of establishing entitlement to Dependency and 
Indemnity Compensation benefits.  In a November 1998 rating 
decision the RO again denied entitlement to service 
connection for the cause of the veteran's death, without 
finding whether new and material evidence had been submitted 
to reopen the previously denied claim.

The United States Court of Appeals for the Federal Circuit 
has held that the Board does not have jurisdiction to 
consider a claim which was previously adjudicated in the 
absence of a finding that new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 1996).  
The Board finds, therefore, that the proper issue on appeal 
is whether new and material evidence has been submitted to 
reopen the previously denied claim.

The appellant, on behalf of the surviving spouse, perfected 
an appeal of the RO's November 1998 denial of service 
connection for the cause of the veteran's death.  In a 
December 1999 decision the Board found that the claim of 
entitlement to service connection for the cause of the 
veteran's death was not well grounded and the appeal was 
denied.  38 U.S.C.A. § 5107(a) (West 1991); Carbino v. Gober, 
10 


Vet. App. 507 (1997).  The appellant appealed the Board's 
December 1999 decision to the Court of Appeals for Veterans 
Claims (Court), and in a November 2000 order the Court 
vacated the Board's decision and dismissed the appeal.  The 
appeal was dismissed because the surviving spouse, on whose 
behalf the claim and appeal had been prosecuted, died in 
October 1999.  See Kelsey v. West, 13 Vet. App. 437 (2000) 
(per curiam) (the Court does not have jurisdiction of an 
appeal if the appellant dies before the expiration of the 
appeal period and the notice of appeal is submitted by a 
third party).  The Board subsequently dismissed the appeal of 
the surviving spouse due to her death.

The appellant submitted a claim for any accrued benefits due 
the surviving spouse at the time of her death, based on the 
surviving spouse's pending claim for Dependency and Indemnity 
Compensation benefits.  See Burris v. Principi, No. 00-1770 
(U.S. Vet. App. Dec. 17, 2001) (an adult child of the 
surviving spouse may be entitled to accrued benefits, up to 
the amount of the last sickness and burial expenses); 
38 C.F.R. § 3.1000(a)(4).  The RO determined in March 2000 
that no accrued benefits were payable, and the appellant 
perfected an appeal of that decision.  It is the appellant's 
appeal of the March 2000 decision that is currently before 
the Board.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the veteran's death in February 1973, and that 
decision became final in the absence of an appeal.

2.  The evidence submitted subsequent to the February 1973 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on 


appeal, that being whether a disability incurred in service 
materially contributed to cause the veteran's death, and it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran died in January 1973 due to hemorrhages 
caused by cancer of the larynx.

4.  At the time of his death service connection had been 
granted for traumatic arthritis of the lumbar spine, rated as 
10 percent disabling, and a scar on the lower lip, residual 
of a gas burn, rated as non-compensable.

5.  The evidence does not indicate that cancer of the larynx 
is related to an in-service disease or injury, or that any 
service-connected disability materially contributed to cause 
the veteran's death.


CONCLUSIONS OF LAW

1.  The February 1973 decision in which the RO denied 
entitlement to service connection for the cause of the 
veteran's death is final, new and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C. §§ 4005(c) 
(1970), 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 19.118, 
19.153 (1972), 38 C.F.R. § 3.156 (2001).

2.  The cause of the veteran's death is not related to 
service or a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1310, 5107, 5121 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.312, 3.1000 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he incurred 
first and second degree burns to areas of the arms, hands, 
and face in August 1942 when he ignited the oven burner in 
the mess hall and it exploded.  He was hospitalized for 
approximately two weeks, and then returned to duty.

He was hospitalized for the treatment of the deleterious 
effects of an accidental exposure to chlorine gas in February 
1945.  The exposure occurred during training in the gas 
chamber when he did not get his gas mask on while holding his 
nose.  He was coughing considerably when admitted, but had no 
difficulty breathing after treatment.  Examination following 
the exposure and one day later showed his lungs to be clear.  
He was returned to duty two days following the exposure as 
improved, without complaints.

The veteran was also treated for acute, catarrhal 
nasopharyngitis in April 1945.  Following six days of 
treatment he was returned to duty.  In September and October 
1945 he was treated for syphilis.  On separation from service 
in January 1946 the examining physician found that the burns 
incurred in August 1942 and the syphilis had no sequelae and 
did not result in any physical defects or disability.  
Examination of the lungs, nose, mouth, and throat revealed no 
abnormalities, and a chest X-ray was negative.

The veteran initially claimed entitlement to VA compensation 
benefits in October 1952, and included disabilities resulting 
from the burns and residuals of the gas exposure, which he 
claimed had affected his heart and lungs.  In conjunction 
with 


that claim the RO requested medical records from Dr. E. A. 
Owens, but no records were received.  The veteran's spouse 
then submitted a statement in which she asserted that he had 
been in poor health since being separated from service.

The veteran was provided a VA pulmonary examination in 
January 1953, during which he denied having received any 
medical treatment since his separation from service.  He 
claimed to have a heart condition that caused shortness of 
breath, heart flutters, weakness, and dizziness, and 
prevented him from doing any work that required exertion.  He 
reported having pain in the anterior chest and a productive 
cough.  He had no history of tuberculosis, but had had 
pneumonia twice, the last occurrence having been in 1933.  He 
also reported having accidentally inhaled chlorine gas while 
in service, and indicated that no residuals of the exposure 
had been found.  The physical examination was negative, and 
an X-ray study showed the heart and lungs to be normal.  The 
pulmonary examiner provided a diagnosis of chronic 
bronchitis, by history.

The veteran also underwent a cardiovascular examination, and 
he complained of his heart fluttering when he was overheated 
or drank coffee or Coke.  He also complained of precordial 
pains that lasted from seconds to hours that were not related 
to exertion.  He had shortness of breath after walking 
rapidly for one block.  Following a physical examination and 
electrocardiogram (EKG), the examiner found no demonstrable 
organic heart disease.

Following the January 1953 examinations the RO granted 
service connection for traumatic arthritis of the lumbosacral 
spine, rated as 10 percent disabling, and a slight 
disfiguration on the lower lip, residual of gas burn, rated 
as non-compensable.  Those ratings remained in effect until 
the veteran's death in January 1973.

A February 1956 VA hospital summary indicates that the 
veteran was hospitalized for the treatment of chronic low 
back pain.  During that hospitalization he reported 
experiencing dyspnea on slight exertion during the previous 
five years and vague, localized precordial pain.  Physical 
examination of the head, neck, chest, and heart were all 
within normal limits.  Laboratory studies, an EKG, and an X-
ray study of the chest were also within normal limits.

The veteran claimed entitlement to non-service-connected 
pension benefits in January 1971 based on hemoptysis, weight 
loss, and arthritis of the spine.  Records requested in 
conjunction with that claim included a VA hospital summary 
showing that the veteran was hospitalized from December 1970 
to February 1971 for the treatment of moderately advanced 
pulmonary tuberculosis, not bacteriologically proven.  On 
admission to the hospital he complained of a productive cough 
of five months in duration, and occasional night sweats.  He 
reported a long history of low back pain, but no other 
chronic symptoms.  Examination showed the pharyngeal and 
oropharyngeal anatomy to be normal.  Physical examination, 
laboratory tests, and X-ray studies resulted in the diagnosis 
of tuberculosis.  On discharge from the hospital the veteran 
was advised not to work where there were fumes that could be 
damaging to the lungs.

Following a VA examination, in a May 1971 rating decision the 
RO determined that the veteran was permanently and totally 
disabled for non-service-connected pension purposes based on 
a diagnosis of chronic obstructive pulmonary disease.  He 
continued to receive pension benefits until his death.

A January 1972 medical report indicates that the veteran had 
squamous cell carcinoma of the pyriform sinus and larynx with 
metastasis to the bilateral neck, status post radiation 
therapy, laryngectomy, partial pharyngectomy, and right 
radical neck resection.  The death certificate shows that he 
died in January 1973.  The immediate cause of death was 
hemorrhages of 10 minutes in duration that were due to or a 
consequence of cancer of the larynx.

Based on the evidence shown above, the RO determined in 
February 1973 that the cause of the veteran's death, 
carcinoma of the larynx, was not related to service.  The 
veteran's surviving spouse was, however, awarded death 
pension benefits, which she received until her death in 
October 1999.

The evidence received subsequent to the February 1973 
decision includes January 1973 treatment records, medical 
treatises, a letter from Linda J. King, R.N., statements from 
individuals who had known the veteran prior to his death, and 
the appellant's statements.

The January 1973 treatment records indicate that the veteran 
had been treated for the previous two years for carcinoma of 
the larynx.  He came to the emergency room in January 1973 
due to anemia, and was given a transfusion.  He had undergone 
cobalt therapy and a total laryngectomy in 1972, and was 
unable to speak.  Examination of the lungs showed equal 
respirations, no rales, and light breath sounds over the 
trachea.  An X-ray study of the chest disclosed an apparent 
parenchymal scar in the left upper lobe, but was otherwise 
normal.

In her July 1999 statement Linda J. King, R.N., stated that 
she was proposing a medical opinion that was not conclusive 
but was indicative of "probable cause."  She also stated "VA 
adjudicators cannot reject as speculation a medical opinion 
that can indicate that his lung condition was a direct result 
of service related injuries from a fire and chlorine gas in 
1942 and 1945."  She then summarized the statute and case law 
pertaining to new and material evidence, the veteran's 
service medical records, and the medical evidence in the 
claims file.  She also summarized additional medical records, 
which are not in the claims file, showing that he suffered 
from weight loss and hemoptysis in May 1969 that were 
diagnosed as pleurisy, and that an X-ray study in December 
1970 disclosed no left lung expansion.  She listed as 
"proposed plausible causes" the burns incurred in August 


1942; the exposure to chlorine gas in February 1945; and the 
acute nasopharyngitis in April 1945, which purportedly 
resulted in shortness of breath throughout his life.  She 
"proposed" that the injuries the veteran had sustained in 
service compromised his lungs, which caused the hemorrhages 
that were complicated by the carcinoma.

The appellant submitted statements from five individuals in 
which they attested that they had known the veteran for many 
years, that he had suffered from alcohol abuse and health 
problems after he was separated from service, and that he had 
had difficulty breathing and was encouraged to stop smoking.

The appellant submitted excerpts from the Merck Manual of 
Medical Information indicating that many gases, including 
chlorine, may severely irritate the lungs; that radioactive 
gases, arsenic compounds, and hydrocarbons may cause lung and 
other cancers that take years to develop; and that exposure 
to small amounts over an extended period of time may cause 
chronic bronchitis.  An article in the Mayo Clinic Family 
Health Book shows that exposure to high concentrations of 
toxic fumes, gases, and smoke may cause various temporary and 
chronic respiratory symptoms, including shortness of breath, 
coughing, and bronchitis, and that workers exposed to toxic 
fumes who also smoke have a greater risk of developing lung 
cancer.  The listing of toxic chemicals referred to in the 
article does not include chlorine.  

An unidentified article discloses that exposure to chlorine 
may result in irritation of the eyes, nose, and throat; 
coughing; wheezing; bronchopulmonary edema; and chronic 
bronchitis.  Additional medical references pertain to various 
diagnostic tests and laboratory findings, the significance of 
which are not clear.  The appellant also submitted an article 
pertaining to the testing of mustard gas on soldiers during 
World War II.

In numerous statements the appellant has asserted that the 
veteran's death due to lung cancer was related to the 
injuries that he incurred in service.  She contended that the 
exposure to chlorine gas had resulted in permanent damage to 
his lungs.  She also asserted that the burn injury had caused 
him to have pneumonia, and that he was separated from service 
because he had pneumonia.  She stated that throughout his 
life he had not been able to maintain regular employment due 
to poor health, and that he drank a lot to "ease the pain."  
She also stated that over the years his nicotine addiction, 
bronchitis, chronic obstructive pulmonary disease, and 
residuals of venereal disease caused him to have poor health, 
and that the carcinoma of the larynx was directly or 
indirectly related to the exposure to chlorine gas in 
service.

In an August 1999 statement the appellant reported that Dr. 
Owens, who was then deceased, had treated the veteran for 
respiratory problems, including lung cancer and burns to the 
lungs.  She referenced the letter from VA to Dr. Owens in 
October 1952.  She presented a statement from Dr. Owens's 
widow in which the widow stated that she remembered her 
husband treating the veteran, but she did not indicate for 
what he had been treated.  The appellant asserted that the 
excerpt from the Merck Manual clearly showed that exposure to 
chlorine gas can cause lung cancer, and that exposure to gas 
in individuals who smoked increased the risk of lung cancer.  
She also asserted that the statements from the individuals 
who had known the veteran clearly indicated that the onset of 
his medical problems occurred in service, as a result of 
exposure to chlorine gas.

Duty to Assist

The regulation pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate her claim 
and to assist her in developing the relevant 


evidence was recently revised.  66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  
The changes in the regulation are effective November 9, 2000, 
with the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
potentially apply to all claims filed on or after November 9, 
2000, or filed previously but not yet final as of that date.  
Holliday v. Principi, 14 Vet. App. 282-83 (2001), mot. for 
recons. denied, 14 Vet. App. 327 (2001) (per curiam), motion 
for review en banc denied, No. 99-1788 (U.S. Vet. App. May 
24, 2001) (per curiam) (en banc); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (published at 66 Fed. Reg. 33,311 (2001)).

The determination of whether any accrued benefits were due 
and unpaid to the veteran's surviving spouse at the time of 
her death in October 1999 is limited to consideration of any 
existing ratings or decisions or the evidence on file at the 
date of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  With 
limited exceptions, additional evidence cannot be considered 
and need not be developed.  Jones v. Brown, 8 Vet. App. 558 
(1996), overruled on other grounds 136 F.3d 1296, 1299 (Fed. 
Cir. 1998); 38 C.F.R. § 3.1000(d)(4).  Because additional 
evidence cannot be considered in an accrued benefits claim, 
the Board finds that no reasonable possibility exists that 
any further assistance would aid the appellant in 
substantiating her claim.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); 38 C.F.R. § 3.159(d).  VA has no further 
duty, therefore, to inform the appellant of the evidence 
needed to substantiate her claim or to develop additional 
evidence.

New and Material Evidence

The Board notes that subsequent to the initiation of the 
appellant's claim, the regulation pertaining to new and 
material evidence was revised.  66 Fed. Reg. 


45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156).  The revised regulation, however, applies only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. 
45,620.  Because the appellant's claim was filed prior to 
August 2001, her claim will be adjudicated pursuant to the 
laws and regulation in effect prior to August 29, 2001.

According to those laws and regulations, a decision of the RO 
becomes final and is not subject to revision on the same 
factual basis unless a notice of disagreement is filed within 
one year of the notice of decision.  38 U.S.C.A. § 4005(c); 
38 C.F.R. §§ 19.118, 19.153.  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final 


disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The evidence submitted subsequent to the February 1973 
decision includes a medical treatise indicating that exposure 
to chlorine gas can cause irritation of the throat and lay 
statements indicating that the veteran suffered from health 
problems, including shortness of breath, following his 
separation from service.  This evidence is new, in that the 
evidence of record in February 1973 did not show that 
exposure to chlorine gas could cause chronic problems or that 
the veteran had chronic respiratory problems following his 
separation from service.  The evidence is also material 
because it pertains to the issue of whether an in-service 
disease or injury materially contributed to cause the 
veteran's death.  The Board finds, therefore, that the newly 
submitted evidence must be considered in order to fairly 
decide the merits of the claim, and the claim of entitlement 
to service connection for the cause of the veteran's death is 
reopened.

Service Connection

Laws and Regulations

Dependency and Indemnity Compensation benefits are payable to 
the surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310.  Periodic 
monetary benefits to which a surviving spouse was entitled at 
death under existing decisions, or those based on evidence in 
the file at the date of death, and due and unpaid for a 
period not to exceed two years prior to death, shall be paid 
to reimburse the individual who bore the expense of the 
surviving spouse's last sickness and burial.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability, that being the 
illness that caused the veteran's death; (2) medical, or in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Carbino, 10 Vet. App. at 507.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
that it aided or lent assistance to the production of death; 
or that there was otherwise a causal relationship between the 
service-connected disability and the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001)).  

Analysis

The Board notes that in denying service connection for the 
cause of the veteran's death in November 1998, the RO 
determined that the surviving spouse's claim was not well 
grounded.  The VCAA eliminated the concept of a well-grounded 
claim and is applicable to all claims filed on or after the 
date of enactment of the act, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
Because the surviving spouse had appealed the November 1998 
decision, that decision was not final on the date of 
enactment of the VCAA and the change in the law applies to 
the surviving spouse's claim.

In the December 1999 decision the Board informed the 
appellant of the laws and regulations pertaining to service 
connection for the cause of the veteran's death.  Since the 
initiation of the surviving spouse's claim in November 1998, 
the appellant has provided evidence and arguments in support 
of her contention that the cause of the veteran's death was 
incurred in service, not whether the claim was well grounded.  
The Board finds, therefore, that it can consider the 
substantive merits of the claim for service connection for 
the cause of the veteran's death without prejudice to the 
appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

At the time of the veteran's death, service connection had 
been established for traumatic arthritis of the lumbar spine, 
rated as 10 percent disabling, and a disfiguration of the 
lower lip, residual of the gas burn, rated as non-
compensable.  None of the medical evidence indicates that the 
low back disorder or lip scar materially contributed to cause 
the veteran's death, nor does the appellant so claim.  She 
asserts that the cancer that resulted in his death was caused 
by injuries that he sustained in service.

The medical evidence indicates that the veteran died from 
cancer of the larynx, which apparently became initially 
manifest sometime after February 1971.  Although the 
appellant has asserted that the veteran died from lung 
cancer, that assertion is not supported by the medical 
evidence and is not probative of the cause of the veteran's 
death.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a 
lay person is not competent to provide evidence of a medical 
diagnosis).  The veteran's service medical records also show 
that he was exposed to chlorine gas while in service, that he 
suffered first and second degree burns on the arms, hands, 
and face as the result of a gas explosion, and that he was 
treated for catarrhal nasopharyngitis.  The appellant's claim 
is, therefore, supported by medical evidence of a current 
diagnosis of disability and evidence of a disease or injury 
having been incurred in service.  Hickson, 12 Vet. App. 
at 253.  The probative evidence does not show, however, a 
nexus between the in-service disease and injuries and cancer 
of the larynx.

The appellant has presented lay evidence, consisting of her 
own statements and those of individuals who knew the veteran, 
indicating that the veteran was in poor health and had 
difficulty breathing following his separation from service.  
Evidence of him having been in poor health and having 
difficulty breathing is not, however, probative of a 
relationship between an in-service disease or injury and the 
cause of death because he died from cancer of the larynx, 
with an onset date after February 1971, not a chronic 
pulmonary disability.  Lay individuals are competent to 
provide evidence of observable symptoms, see Savage v. Gober, 
10 Vet. App. 488, 496 (1997), but they are not competent to 
relate those symptoms to a given diagnosis.  Grottveit, 5 
Vet. App. at 93.

The appellant also presented multiple medical treatises on 
the effects of exposure to toxic fumes and gases.  None of 
those treatises, however, indicate that exposure to chlorine 
gas or the gas that resulted in the veteran's burns can 
result in cancer of the larynx.  Although the appellant has 
asserted that the excerpt from the Merck Manual shows that 
exposure to chlorine gas can cause lung cancer, the reference 
actually shows that exposure to radioactive gas, arsenic 
compounds, and hydrocarbons can cause lung cancer.  None of 
the evidence discloses that the veteran was ever exposed to 
radioactive gas, arsenic compounds, and hydrocarbons while in 
service, and he died of cancer of the larynx, not the lungs.  
The treatises are not, therefore, probative of a nexus 
between cancer of the larynx and a disease or injury that was 
incurred in service.

The statement of the registered nurse is of little probative 
value in establishing a relationship between the cause of 
death and an in-service injury.  As a registered nurse, it is 
not clearly shown that she had the special knowledge and 
skill necessary to provide an opinion on the etiology of 
laryngeal cancer.  See Goss v. Brown, 
9 Vet. App. 109 (1996).  In addition, she did not provide a 
definitive opinion, based on her own knowledge and skill, but 
merely provided "proposed plausible causes" for the cause of 
death.  Although a medical opinion need not be expressed in 
totally definitive terms, it should be expressed in terms 
more conclusive than "proposed plausible causes."  See Bloom 
v. West, 12 Vet. App. 185 (1999).  Furthermore, the nurse did 
not provide any clinical findings or rationale in support of 
her assertion, nor did she refer to any medical studies 
showing a relationship between gas exposure and the 
development of laryngeal cancer.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379 (1998) (the failure of a medical 
professional to provide a basis for her opinion goes to the 
weight or credibility of the evidence).  Finally, the nurse 
did not indicate that gas exposure during service had caused 
the veteran's laryngeal cancer; she indicated that the gas 
exposure had damaged his lungs, which had caused the 
hemorrhaging.  

The death certificate clearly shows that the hemorrhaging was 
caused by laryngeal cancer.  The death certificate was 
prepared by the physician who had treated the veteran for 
many years and apparently attended his death.  The nurse did 
not treat the veteran, and has no first hand knowledge of the 
conditions preceding his death.  The death certificate is, 
therefore, more probative than the nurse's opinion.

The service medical records do not indicate that the veteran 
suffered any chronic residuals as a result of the chlorine 
exposure, or that the gas explosion causing his burns had 
damaged any part of the respiratory system.  Examination in 
January 1953 did not disclose any evidence of disease 
pertaining to the respiratory system, throat, or mouth.  The 
February 1971 hospital summary indicates that the veteran had 
developed pneumonia and pulmonary tuberculosis, but the 
pharynx and oropharynx were then found to be normal.  Based 
on the summary of records provided by the nurse, the veteran 
had apparently been treated for pleurisy in 1969.  

Given the absence of any probative evidence of a disorder 
affecting the throat, neck, or mouth for 25 years following 
the veteran's separation from service, and the lack of 
definitive evidence of a relationship between laryngeal 
cancer and an in-service disease or injury, the Board finds 
that the preponderance of the evidence is against the 
appellant's assertion that the cause of the veteran's death 
is related to an in-service disease or injury.  Based on that 
decision, no accrued benefits were due and unpaid to the 
surviving spouse at the time of her death.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death, for accrued benefits purposes, is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

